Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I: Claims 1-9 and 15, drawn to an oil-continuous composition comprising at least 30 wt. % of a structured continuous oil phase and less than 10 wt. % water, said structured continuous oil phase comprising: 96-99.7 wt. % fat, said fat having a solid fat content at 20º C (N20) of 0-50% and a liquid oil content at 20.degree. C. that equals 100%-N20; particulate anhydrous non-defibrillated cell wall material from plant parenchymal tissue, said particulate anhydrous non-defibrillated cell wall material having a particle size of between 25 μm and 500 μm; wherein the particulate anhydrous non-defibrillated cell wall material is present in the structured continuous oil phase in a concentration of 0.3-4% by weight of the liquid oil.

Group II: Claims 10-13, drawn to a process of preparing an oil-continuous composition, said process comprising mixing 100 parts by weight of fat with 0.1-10 parts by weight of particulate anhydrous non-defibrillated cell wall material from plant 20) of 0-50%; said particulate anhydrous non-defibrillated cell wall material having a bulk density of less than 50 g/l and at least 90 wt. % of said particulate anhydrous non-defibrillated cell wall material having a particle size between 25 μm and 500 μm.

The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The special technical feature of Groups I-II is an oil-continuous composition comprising at least 30 wt. % of a structured continuous oil phase and less than 10 wt. % water, said structured continuous oil phase comprising: 96-99.7 wt. % fat, said fat having a solid fat content at 20º C (N20) of 0-50% and a liquid oil content at 20°C that equals 100%-N20; particulate anhydrous non-defibrillated cell wall material from plant parenchymal tissue, said particulate anhydrous non-defibrillated cell wall material having a particle size of between 25 μm and 500 μm; wherein the particulate anhydrous non-defibrillated cell wall material is present in the structured continuous oil phase in a concentration of 0.3-4% by weight of the liquid oil. However, an oil-continuous composition comprising at 20) of 0-50% and a liquid oil content at 20°C that equals 100%-N20; particulate anhydrous non-defibrillated cell wall material from plant parenchymal tissue, said particulate anhydrous non-defibrillated cell wall material having a particle size of between 25 μm and 500 μm; wherein the particulate anhydrous non-defibrillated cell wall material is present in the structured continuous oil phase in a concentration of 0.3-4% by weight of the liquid oil does not present a contribution over the prior art. As set in the abstract, paragraphs [0007] and [0024]-[0031] of Higgins et al., (US 2011/0281015 A1) where an oil-continuous composition comprising at least 30 wt. % of a structured continuous oil phase and less than 10 wt. % water, said structured continuous oil phase comprising: 96-99.7 wt. % fat, said fat having a solid fat content at 20º C (N20) of 0-50% and a liquid oil content at 20°C that equals 100%-N20; particulate anhydrous non-defibrillated cell wall material from plant parenchymal tissue (i.e., cellulose fiber), wherein the particulate anhydrous non-defibrillated cell wall material is present in the structured continuous oil phase in a concentration of 0.3-4% by weight of the liquid oil is disclosed. As to the particle size, Higgins fails to disclose specific particle size (i.e., length) of the particulate anhydrous non-defibrillated cell wall material; However, given the fact the length of cellulose fiber is known to impact the texture, and since adjusting the particle length of cellulose fiber to attain desired texture is also known (see Higgins paragraph [0025] and [0028]), it would have been obvious to a skilled artisan at the time the application was filed to adjust the particle size of the cellulose fiber to attain an oil-continuous composition with the desired texture, and thus arrive at the claimed particle size range. As set forth in MPEP §2144.05, discovering an optimum value of a result effective variable, involves only routine skill in the art.. As such, an oil-continuous composition comprising at least 30 wt. % of a structured continuous oil phase and less than 10 wt. % water, said structured continuous oil phase comprising: 96-99.7 wt. % fat, said fat having a solid fat content at 20º C (N20) of 0-50% and a liquid oil content at 20°C that equals 100%-N20; particulate anhydrous non-defibrillated cell wall material from plant parenchymal tissue, .
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/ASSAF ZILBERING/Examiner, Art Unit 1792